     Case 3:18-cv-02365-PGS-DEA Document 25 Filed 01/13/20 Page 1 of 1 PageID: 269

                                     JOHN RUE & ASSOCIATES, LLC
                                                  37 MAIN STREET
                                                 SPARTA, NJ 07871
                                                                                           (862) 283-3155 (main)
John D. Rue                                                                             (973) 860-0869 (facsimile)
Krista L. Haley
Donald A. Soutar
         —
Saran Q. Edwards                                                                         January 13, 2020
Lisa M. Quartarolo
         —
Jonathan S. Corchnoy*
Wayne Pollock*
Jeffery I. Wasserman*


      VIA ECF
      Honorable Douglas E. Arpert, U.S.M.J.
      United Stated District Court for the
         District of New Jersey
      402 East State Street
      Trenton, NJ 08608

      RE:    J.G. o/b/o K.C. v. Hackettstown Public School district, et al.
             Civil Action No. 3:18-cv-2365
      Dear Judge Arpert:

      This firm represents plaintiff J.G. o/b/o K.C. in this matter. We are pleased to advise the Court
      that the parties have reached tentative terms of settlement. More specifically, the parties executed
      a term sheet at their recent mediation, and the Board of Education for defendant Hackettstown
      Public School District approved the term sheet at its meeting last week. The parties are still in the
      process of reducing the term sheet to a final written settlement agreement, but hope to be in a
      position to dismiss this matter in the near future.

      As a result of this tentative settlement, we respectfully request that the Court adjourn the status
      call, which was recently rescheduled for 9:30 this morning. We apologize for the late notice of
      this potential settlement and any inconvenience it may have caused.

      Respectfully submitted,



      Donald A. Soutar
      cc:   Rita Barone, Esq. (via ECF)




                                   Bene facere bonum ~ Doing well by doing good
      *   Of-Counsel to the Firm
